DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 are drawn to a power distribution system, comprising a power management circuit.
II. Claims 19-28 are drawn to a method for conditioning power for provision to a distributed power network.
III. Claims 29-31 are drawn to a distributed communication system (DCS), comprising: a central unit configured to: distribute one or more downlink communication signals.
Inventions I & II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and
(2) that the subcombination has utility by itself or in other combinations (MPEP §
806.05(c)).

Inventions II and I, III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: the process as claimed can be practiced by another and materially different apparatus or by hand, or the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because to a distributed communication system (DCS), with a central unit distribute one or more downlink communication signals. The subcombination has separate utility such as a power distribution system, comprising a power management circuit.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
(c) the inventions required a different field of search.
(d) the prior art applicable to one invention would not likely be applicable to
other inventions.
 (e) the inventions are likely to raise different non-prior art issues.
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836